Citation Nr: 1532828	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  10-41 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Propriety of the reduction from a 20 percent rating to a noncompensable rating for right lower extremity sciatica, associated with postoperative residuals, herniated nucleus pulposus, lumbosacral spine, with degenerative joint disease with scar.

2. Entitlement to a temporary total evaluation because of treatment for a service connected condition requiring convalescence. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to January 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2009 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado and Lakewood, Colorado, respectively.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in April 2015; the hearing transcript has been associated with the file and has been reviewed.  


FINDINGS OF FACT

1. At the time of the proposed rating reduction for right lower extremity sciatica, associated with postoperative residuals, herniated nucleus pulposus, lumbosacral spine, with degenerative joint disease with scar, the 20 percent rating had been in effect for more than five years.

2. The right lower extremity sciatica rating reduction from 20 percent to noncompensable was made without observation of regulatory requirements.

3. The Veteran underwent surgery for his service-connected back disability on September 10, 2012 that required at least one month of convalescence.



CONCLUSIONS OF LAW

1. The reduction of the rating for right lower extremity sciatica, associated with postoperative residuals, herniated nucleus pulposus, lumbosacral spine, with degenerative joint disease with scar, from 20 percent to noncompensable effective February 1, 2010 is void ab initio.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.343, 3.344 (2014).

2. The criteria for a temporary total evaluation for convalescence following September 10, 2012 back surgery have been met.  38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Reduction

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).

The RO proposed to reduce the Veteran's 20 percent rating for right lower extremity sciatica in a July 2009 rating decision with an accompanying letter meeting the notice requirements of 38 C.F.R. § 3.105(e).  The reduction was effectuated in a November 2009 rating decision with an effective date of February 1, 2010.

Prior to the reduction, the 20 percent rating had been in effect since October 18, 2005.  As a result, the provisions of 38 C.F.R. § 3.344(a) and (b), governing the circumstances in which rating reductions are proper, apply. 

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155.  In cases where a rating has been in effect for five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413, 416-21 (1993).
 
The RO has not argued in this case that the Veteran's right lower extremity sciatica has improved.  Rather, in proposing the reduction, the RO cited to "clear and unmistakable error" in the April 2006 rating decision that assigned the 20 percent rating.  In reducing the rating, the RO stated that there is no medical evidence showing a change in the Veteran's level of disability; however, the rating was being reduced because the original rating decision did not subtract the Veteran's 20 percent pre-service back disability.

Thus, as the RO did not find that the medical evidence of record at the time of the rating reduction "clearly warrant[ed] the conclusion that sustained improvement has been demonstrated" as required under by 38 C.F.R. § 3.344(a), the RO did not apply the correct standard in reducing the Veteran's rating.  Failure to consider and apply the provisions of 38 C.F.R. § 3.344 renders the rating reductions void ab initio.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) (rating reduction that failed to consider 38 C.F.R. §§ 3.343(a) and 3.344(a) was void ab initio); see also Kitchens, 7 Vet. App. 325 ; Brown, 5 Vet. App. at 419.

Accordingly, the Board finds the rating reduction is void ab initio, and the 20 percent disability rating for lower right extremity sciatica should be restored.

Temporary Total Rating

A temporary total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  The temporary total evaluation is to be made effective the date of the hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release; and the total rating will be followed by appropriate schedular evaluations.  A total rating under this section may be extended for 1, 2, or 3 months beyond the initial 3 months; or for 1 to 6 months beyond the initial 6 months under certain circumstances.  38 C.F.R. § 4.30 (2014).

As relevant here, the Court of Appeals for Veterans Claims has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id.

The evidence shows the Veteran underwent an operation to treat his back disability on September 10, 2012.  A July 19, 2013 letter by the Veteran's physician states that the Veteran spent two nights in the hospital and required at least six to eight weeks of recovery due to restrictions of no bending, lifting, or twisting.  

As the evidence thus suggests the Veteran necessitated at least one month of convalescence, the Board finds he is entitled to a temporary total disability rating under 38 C.F.R. § 4.30.



ORDER

The reduction in the rating for right lower extremity sciatica, associated with postoperative residuals, herniated nucleus pulposus, lumbosacral spine, with degenerative joint disease with scar, from 20 percent to noncompensable, was not proper, and the 20 percent rating is restored effective February 1, 2010.

Entitlement to a temporary total evaluation for convalescence following September 10, 2012 back surgery is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


